—Appeal by the defendant from an amended sentence of the County Court, Westchester County (Zambelli, J.), imposed April 27, 1999, on the ground that the amended sentence is excessive.
Ordered that the amended sentence is affirmed.
The defendant’s waiver of his right to appeal at the plea proceeding on December 22, 1994, precludes review of the issues the defendant raises concerning his sentence (see, People v Pitter, 272 AD2d 416; People v Nicholas, 272 AD2d 629; People v Strunkey, 268 AD2d 492). Mangano, P. J., Ritter, Sullivan, Goldstein and Schmidt, JJ., concur.